 In the Matter of LEO LICIITENSTEIN, BYRON LICHTENSTFIN AND LIBBIHLICHTENSTEIN, A PARTNERSHIP, DOING BUSINESS AS HARLICH MANU-FACTURING COMPANYandINTERNATIONAL PRINTING PRESSMEN &ASSISTANTS UNION OF NORTH AMERICA (AFL)Case No. R-2381.Decided April 23, 1941Jurisdiction:paper specialty manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition ; pay roll preceding strike and lay-offs todetermine eligibility ; election necessary.Unit Appropriatefor CollectiveBargaining:pressmen and die cutters in theprinting' department.,'-Jacobson,Merrick, Nierman&Silbert,byMessrs. David SilbertandRobert B. Shapiro,of Chicago, Ill, for the Company.Mr. Joseph B. Roche,of Chicago, Ill., for the Union.Mr. Sidney L. Daivis,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 12, 1940, February 17, 1941, and February 18, 1941,respectively, International Printing Pressmen & Assistants Union ofNorth America (AFL), herein called the Union, filed with the Re-gionalDirector for the Thirteenth Region (Chicago, Illinois), apetition, amended petition, and second amended petition, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Leo Lichtenstein, Byron Lichtenstein andLibbie Lichtenstein, a partnership, doing business as Harlich Manu-facturing Company, Chicago, Illinois, herein called the Company,'and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On February 21, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant to'At the hearing the formal papers were amended to designafe correctly, the Companyas set forth above.31 N. L. R. B., No. 35.223 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, or-dered an investigation and authorized the Regional Director to conductit and to provide for an appropriate hearing upon due notice.On Feb-ruary 26, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and upon theUnion.Pursuant to notice, a hearing was held, on March 7 and 10, 1941,at Chicago, Illinois, before Robert R. Rissman, the Trial Examinerduly designated by the Chief Trial Examiner.The Company wasrepresented by counsel, the Union by its representative, and allparticipated in the. hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.At the close of thehearing, the Company moved to dismiss the petition.Ruling thereonwas referred to the Board.The motion is hereby denied.Duringthe course of the hearing, the Trial Examiner made various rulingson other motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYLeo Lichtenstein, Byron Lichtenstein and Libbie Lichtenstein, apartnership, doing business as Harlich Manufacturing Company,with its principal office and place of business at Chicago, Illinois,is engaged in the manufacture and sale of punch boards, games, andpaper specialties.For the year 1940, the Company purchased rawmaterials consisting of paper, cardboard, ink, and other materialsof an approximate *value of $250,000, of which approximately 25 percent represented shipments to the plant in Chicago, Illinois, frompoints outside the State of Illinois.For the year 1940, the Com-pany sold finished products valued at approximately $1,200,000, ofwhich approximately 90 per cent were shipped outside Illinois.H. THE ORGANIZATION INVOLVEDInternationalPrinting Pressmen & Assistants Union of NorthAmerica is a labor organization affiliated with the American Feder-ation of Labor, admitting to membership, pressmen and die cuttersin the printing department of the Company. LEO LICHTENSTEINIII.THE QUESTION CONCERNING REPRESENTATION225In a letter to the Company dated November 11, 1940, the Union,claiming to represent a majority of the pressmen- and die cutters,requested the Company to confer with it.The Company did notreply to this letter, and, at the hearing, stated that it did not recog-nize the Union as exclusive representative of such employees. Therewas introduced in evidence a report prepared by the Acting RegionalDirector showing that. the Union represented a substantial numberof employees in the unit found below to be appropriate.2We find that a question has. arisen concerning the representation'of employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that thequestionconcerningrepresentationwhich has'arisen, occurring in connection with the operationsof the Companydescribedin Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-anerce and the free flow of commerce.V.THE APPROPRIATE UNITThe Union claims that the pressmen and die cutters-in the print-ing department of the Company constitute a unit appropriate forthe purposes of collective bargaining.The Company contends thatthe appropriate unit should be comprised of all production employees,including pressmen, die cutters, compositors, checkers, and other em-ployees.The organization of the Company's business is such thateither a unit of all production employees or one limited to pressmen anddie cutters could be appropriate for the purposes of collective bargain-ing.Self-organization among the Company's employees, however, hasnot extended beyond the limits of the unit proposed by the Union, noris any organization here seeking to represent employees-of the Companyother than the pressmen and die cutters.Under these circumstances,we are of the opinion that the unit sought by the Union herein is appro-priate.To find otherwise would deprive the pressmen and die cuttersof the benefits of collective bargaining until the remaining productionemployees had organized.Our determination here as to the appro-priate unit, however, is no bar to a later revision in accordance with2The Acting Regional Director reported that24 ofthe53 employees in the printingdepartment for the week ending November 20,1940,hadsigned application cards formembership in the Union.Of the 24 who had signed such application cards,11 had beentemporarily laid off, and 8 had quit or had gone on strike during the pay-roll period.I IJ226 'DECISIONS OF NATIONAL LABOR RELATIONS BOARDchanges in the status of self-organizationof theCompany'semployees.3We find thatthe pressmen and die cutters in the printing departmentof the Company constitute a unit appropriate for. the purposes ofcollective bargaining and that said unit will insure to employees of theCompany the full benefit oftheir rightto self-organization and to col-lective bargaining and otherwise effectuate the policiesof the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by the holding of an election by secret ballot.On November 15, 1940, the Company temporarily laid off 17 press-men and die cutters.On or about November 26, 1940, 8 pressmen anddie cutters went out on strike in protest against the aforementionedlay-offs, and at the time of the hearing about 11 were striking.Only2 of the 17 who were laid off have since been reemployed, and about6 weeks prior to the hearing the Company hired 7 new pressmen anddie cutters.The Union requests the use of a pay-roll date prior to the strike andlay-offs as determinative of eligibility to participate in the, election;since such determination would permit striking employees and thosetemporarily laid off to vote.The Company desires the use of the payroll next preceding the Direction of Election.The Company doesnot dispute that the lay-offs of November 15 were temporary, and atthe hearing stated that it intends to reemploy the employees who werelaid off when and as production increases.Also prior to and at thehearing, the Company offered to reinstate the striking employees.Be-cause of the refusal of the printing superintendent to divulge informa-tion on advice of counsel for the Company, there is some doubt whetherthe 7 new pressmen and die cutters were hired to replace the strikers.We are convinced, nevertheless, upon reading the entire record andconsidering all the circumstances, that the 7 new employees werehired to replace the persons then on strike .4Under all the circum-stances, we shall use, as the date for determining the eligibility of em-ployees to vote, the pay roll next preceding November 15, 1940, subjectto such limitations and additions as are set forth in the Direction.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :3 SeeMatter of Crescent Dress CompanyandCutters Local 11,1.L. G. TV. U.,A. F. of L.,29 N L R B 351, and cases cited therein.4 The printing superintendent admitted that at least 1 of the new employees is operatinga die cutting machine which had been operated by one of the strikers.The Companyalso statedthat if thestrikers accepted its offer of reinstatement,itwould be necessaryto dismiss some of the other pressmen and die cutters LEO LICHTENSTEIN227CONCLUSIONS OF LAW1.A question affecting commerce has arisen 'concerning the repre-sentation of employees of Leo Lichtenstein, Byron Lichtenstein andLibbie Lichtenstein, a partnership, doing business as Harlich Manu-facturin^ Company, Chicago, Illinois, within the meaning of Section9 (c) and Section 2 (6) and (7) of the National Labor Relations Act.2.The pressmen and die cutters in the printing department ofthe Company constitute a unit appropriate for the purposes of col--lective bargaining within the meaning of Section 9 (b) of the Na-tional Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRiicTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Leo Lichtenstein, Byron Lichtenstein and Libbie Lichtenstein,a partnership, doing business as Harlich Manufacturing Company,Chicago, Illinois, an election by secret ballot shall be conducted asearly as possible, but not later thane thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Section 9, of said Rules and Regulations, among the pressmen anddie cutters in the printing department of the Company whose namesappear on the Company's pay roll next preceding November 15, 1940,including employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but exclud-ing employees who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by Interna-tionalPrinting Pressmen & Assistants Union of North America(A. F. L.) for the purposes of collective bargaining.MR. EDWIN S. SMITH, concurring :For reasons expressed in my concurring opinion inMatter of East-ern Box Companp,5 Iagree that eligibility to vote in the electiondirected herein shall be determined on the. basis of a pre-strike payroll.6Matter ofEastern Box CompanyandBaltimorePaper Boxand MiscellaneousWorkers'Union, No 481 (A F. L ),30 N L R B 673See alsoMatterof A Sartorius & Co,IncandUnited Mine Workers of America, District 50, Local 10090,10 N. L.R B. 493.441843-42-vol. 31-16 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDMR.WILLIAM M.LEISERSON,dissenting in part:In order to give all the workers now employed a voice in the deter-mination of their bargaining representative, I am of the opinion thatitwould be better practice to use a current pay roll for the purposeof determining eligibility to vote in the election."6 See my dissenting opinion inMatter ofEastonPublishingCo. andEaston TypographicalUnion No.258,affiliatedwiththeInternationalTypograph'eal Union,19 N. L.R. B. 389.I